Citation Nr: 1727079	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  01-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a low back disability.    


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.  He served in the Republic of Vietnam and received a Purple Heart Medal.    

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2000 and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
 
The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2001.  A copy of the transcript of this hearing has been associated with the claims file.    

The Veteran's claims of entitlement to service connection for low back and right leg disabilities were previously before the Board, most recently in August 2011, at which time they were remanded for additional development.  These matters have now been returned to the Board for further appellate action.  

The Board notes that the extensive procedural history of the Veteran's claims of entitlement to service connection for low back and right leg disabilities was recounted by the Board in the August 2011 remand and, for the sake of economy, will not be repeated in full at this time.  

In a July 2014 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran has not expressed disagreement with those decisions; thus, they are not before the Board. 

The issues of entitlement to service connection for bilateral eye and right leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2005 decision of the Board of Veterans' Appeals (Board) denied entitlement to service connection for a bilateral eye disability; although the decision was appealed to the Court of Appeals for Veterans Claims (Court), the appeal was dismissed in October 2006 and the Board's November 2005 decision became final.

2.  Evidence added to the record since the November 2005 final Board decision is neither cumulative nor redundant of the evidence of record at the time of the decision, and it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral eye disability. 

3.  Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record demonstrates that it is at least as likely as not that his degenerative disc disease of the lumbar spine and L5-S1 disc herniation with bilateral foraminal stenosis was incurred during active duty.


CONCLUSIONS OF LAW

1.  A November 2005 Board decision that denied service connection for a bilateral eye disability is final.  38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).    

3.  The criteria for service connection for degenerative disc disease of the lumbar spine and L5-S1 disc herniation with bilateral foraminal stenosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decisions herein, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.

New and Material Evidence

Generally, a final Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. A. § 7104(b) (West 2014).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In this case, the Veteran's claim of entitlement to service connection for a bilateral eye disability, claimed as residuals of a flash burn, was denied in a Board decision dated November 21, 2005.  On December 7, 2005, the Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  However, the Court dismissed the appeal as to this issue in an order dated October 16, 2006, and the Veteran took no further action.  Accordingly, the November 2005 Board decision became final, and it is the last final disallowance prior to the Veteran's May 2013 request to reopen the claim.  

The basis of the prior final denial was the Board's finding that an acquired eye disability had not been documented following the Veteran's discharge from service.  Thus, in order to reopen the Veteran's claim, evidence addressing this basis must have been added to the record since the November 2005 decision.  

The evidence of record at the time of the November 2005 decision included the Veteran's service treatment records and VA medical center (VAMC) records dated through September 1991.  Pertinent evidence obtained since the November 2005 decision includes current VAMC records, notably a February 2015 optometry examination that shows a diagnosis of bilateral cataracts, chronic conjunctivitis, and refractive error.

Without addressing the merits of this evidence, the Board finds that the new evidence goes to the issue of whether the Veteran has a current diagnosis of an eye disability, and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not been previously considered by VA, and material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral eye disability.  

Thus, the Board finds that since the November 2005 final Board decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral eye disability.  On this basis, the issue of entitlement to service connection for a bilateral eye disability is reopened.     

Service Connection

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Analysis

The Veteran contends that he is entitled to service connection for a low back disability that began during active service.  He states that his back was injured in combat, when an explosion next to his foxhole knocked him onto his back.  The Veteran testified that he has experienced low back pain continuously since this injury.  

Initially, the Board finds that the record contains competent evidence of a current back disability.  Specifically, the Veteran's medical records reflect diagnoses of degenerative disc disease of the lumbar spine and L5-S1 disc herniation with bilateral moderate to severe foraminal stenosis.  Accordingly, the Board finds that the first Shedden element for establishing service connection has been met.  

The record also contains competent evidence that the Veteran incurred a back injury during service.  The Veteran has consistently reported in lay statements and hearing testimony that his back pain started after he was knocked onto his back by an explosion.  In addition, his service treatment records reflect that he sought medical treatment for back pain during service.  A September 1968 service treatment record shows that the Veteran complained of low back pain when walking and picking things up.  In April 1969, the Veteran again sought treatment for low back pain, which he said had been ongoing since his return from Vietnam.  He indicated that the pain started in June 1968 when he was exposed to a satchel charge.  He was noted to have excessively poor posture and excessive lordosis in the lumbar area.  However, the Veteran's service treatment records do not reflect a diagnosis related to his back pain.  

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service injury.  A veteran is competent to report that which he perceives through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  Further, the Veteran's reports are supported by his military personnel records which confirm that he engaged in combat while serving in Vietnam during 1967 and 1968.  The Veteran's descriptions of his in-service injury are consistent with the nature of this service, and they are consistent and well-documented throughout the record.  For these reasons, the Board finds that the Veteran is a reliable historian regarding his in-service injury.  

The record also contains competent evidence of a nexus between the Veteran's service and his current low back disability.  In January 2016, the Veteran submitted an independent medical opinion of D. Y., a chiropractor, who stated that the Veteran's current low back disability is more likely than not caused by his active service.  The Board affords probative weight to D. Y.'s medical opinion, as he considered the Veteran's competent and credible reports of an in-service injury as well as the Veteran's extensive medical history for his back.  D. Y. also provided a fully articulated and sound rationale for his conclusion, citing the nature of the Veteran's initial injury, the onset of back pain shortly after the injury, and the nature of his current low back disability as making it more likely than not that the current back disability is etiologically related to active service rather than the result of the natural aging process.  For these reasons, the Board finds that D. Y.'s opinion is probative evidence of a nexus between the Veteran's in-service injury and his current low back disability.        

The RO obtained multiple VA examinations and opinions in connection with the Veteran's claim.  In December 2008 and March 2009 opinions, a VA clinician stated that any relationship between the Veteran's current arthritis of the back and remote service is "purely speculative."  The same clinician, in November 2011 and March 2014 opinions, concluded that the Veteran's current arthritis in multiple areas of the spine is not likely related to his in-service injury, but is instead due to natural age progression.  Additionally, in April 2013, another VA clinician opined that the Veteran's current diffuse degenerative arthritis of the back is less likely as not related to complaints of back pain in service but more likely than not related to the Veteran's history of tobacco abuse, normal age progression, and other factors.  

The Board has thoroughly reviewed the VA examinations and opinions in this matter and concludes that they are of limited probative value in determining whether there is a nexus between the Veteran's in-service injury and his current low back disability.  Significantly, these opinions did not consider or address the Veteran's competent and credible statements regarding his in-service injury and the continuity of lower back symptoms he experienced thereafter.  In addition, the VA examiners did not provide adequate rationale for their negative nexus opinions.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as the evidence of record tends to show a continuity of low back pain symptomatology during and since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  As the evidence shows that the Veteran presently has degenerative changes of the lumbar spine, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Moreover, as there is no evidence of an intercurrent cause for the Veteran's current low back disability, the Board concludes that it onset during active service based on a continuity of symptomatology.  

In conclusion, the Board finds that the probative evidence of record demonstrates it is at least as likely as not that the Veteran's current low back disability is causally related to his active service.  Resolving any doubt in favor of the Veteran, service connection for degenerative disc disease of the lumbar spine and L5-S1 disc herniation with bilateral foraminal stenosis is therefore warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine and L5-S1 disc herniation with bilateral foraminal stenosis, is granted.  


REMAND

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Veteran has not yet been afforded a VA examination in connection with his reopened claim of entitlement to service connection for a bilateral eye disability.  VAMC records and private treatment records reflect that the Veteran has current diagnoses of bilateral cataracts, chronic conjunctivitis, and refractive error.  The Veteran has also reported symptoms such as chronic secretions from his eyes.  In hearing testimony and in lay statements, the Veteran stated that his eye problems began in active service and have continued since service.  Specifically, the Veteran cited his proximity to an explosion, or "flash burn," during service as the source of his eye problems.  In addition, service treatment records from January 1969 and March 1969 reflect complaints of eye burning, blurred vision, and pain following the Veteran's exposure to a bright explosion.  The Veteran is competent to testify to his experiences and to symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Given this record, the Board finds that there is sufficient evidence to trigger VA's obligation to provide an examination.  See McLendon, 20 Vet. App. at 83.  Thus, on remand, a VA examination must be scheduled to ascertain whether any diagnosed eye disability is related to active service.

With regard to the Veteran's claim of entitlement to service connection for a right leg disability, the Board's August 2011 remand directed the VA to obtain a new examination and opinion to determine the nature and etiology of any diagnosed disability.  Specifically, the examiner was asked to address the various diagnoses of record, which include leg pain of a radicular nature, sacroiliac pain, and degenerative arthritis of the hip.  The examiner was also asked to reconcile these findings, as well as the medical evidence of a normal right hip, in determining whether the Veteran has a diagnosis of right hip arthritis.  

The Veteran was provided two VA examinations on remand.  In March 2013, the VA examiner concluded that it was as likely as not that the Veteran has degenerative arthritis of the right hip.  The examiner stated that because electromyography (EMG) did not reveal radiculopathy, it was more likely than not that the Veteran's right hip pain was related to arthritis of the right hip and less likely related to his degenerative arthritis of the spine.  However, an opinion was not provided as to whether the hip arthritis was related to the Veteran's service.  In March 2014, a different VA examiner stated that there was no x-ray evidence of arthritis of the hip and that the Veteran's hip pain was likely coming from his back, but with no evidence of radiculopathy.  However, the March 2014 examiner did not address the March 2013 examiner's finding of hip arthritis or the July 2004 x-ray findings of right hip degenerative changes.     

The Board finds that the VA examinations obtained on remand are inadequate, as they do not fully address the medical questions posed by the Veteran's claim; consider relevant evidence; or provide sufficient rationale for the conclusions reached.  Thus, the Veteran's claim must be remanded for a supplemental VA examination that complies with the Board's August 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

In addition, the Board observes that medical evidence received subsequent to the March 2013 and March 2014 examinations raises additional questions regarding the nature of the Veteran's right leg pain.  The Veteran's VAMC records include magnetic resonance imaging (MRI) results from April 2015, which show mild degenerative changes of the right hip, as well as severe neuroforaminal narrowing at L3-L4.  The examining clinician, Dr. K. W., stated that the Veteran's pain "clearly seems to be referred from his back."  The Veteran was also seen at the VAMC in June 2015 for a chronic pain consultation.  At that time, he reported right side low back pain with right radiculopathy, and he was noted to have a possible right hip labral tear.  

The Veteran also submitted an independent medical opinion of D. Y., a chiropractor, in January 2016.  D. Y. noted that MRIs from 2009 and 2015 show an L5-S1 disc herniation with bilateral moderate to severe foraminal stenosis, and he concluded that this condition is more likely than not the cause of the pain radiating into the Veteran's right hip and leg.  D. Y. also stated that the Veteran's normal EMG findings in 2009 suggest that he has not developed any peripheral neuropathics and that his right hip and leg pain originates from his low back.  He opined that the Veteran's right hip pain is more likely than not caused by the Veteran's active service based on the fact that the Veteran's symptoms started in active duty, shortly after a major traumatic incident, and have continued ever since.  However, D. Y. did not provide an adequate diagnosis for the Veteran's pain.   Specifically, he did not explain whether the pain radiating into the Veteran's right hip and leg is a distinct disability (or disabilities) for which service connection may be warranted on either a direct or secondary basis, nor did he discuss the findings of right hip arthritis.  

Based on this record, the medical evidence is insufficient to adjudicate the Veteran's claim of entitlement to service connection for a right leg and/or hip disability.  Thus, this issue must be remanded for a medical opinion that clearly articulates the nature of any right leg and/or hip disability and the etiology of each identified disability, to include whether the disability was caused or aggravated by the Veteran's service-connected low back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any diagnosed eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide the following opinions: 

(a)  Does the Veteran have a diagnosis of any eye disability(ies)?  

(b)  For each diagnosed disability, is it is at least as likely as not (i.e., 50 percent probability or greater) that that the disability had its onset during the Veteran's active duty service, or is otherwise related to his military service?  

In providing the above opinion regarding whether any eye disability is related to active service, address the Veteran's assertion that his eye problems are related to his exposure to an explosion or "flash burn" during service. 

Provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed disability(ies) of the right leg and/or right hip.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide the following opinions: 

(a)  Does the Veteran have a diagnosis of any right leg and/or right hip disability(ies)? 

(b)  If so, for each diagnosed disability, is it is at least as likely as not (i.e., 50 percent probability or greater) that the disability had its onset during the Veteran's active duty service or is otherwise related to his military service?

(c)  For each diagnosed disability, is it at least as likely as not (i.e., 50 percent probability or greater) that the disability was caused or aggravated to any degree by any service-connected disability, specifically to include the Veteran's service-connected degenerative disc disease of the lumbar spine and L5-S1 disc herniation with bilateral moderate to severe foraminal stenosis?  

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.  

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and to fully consider the Veteran's lay statements regarding onset and symptoms of the claimed disability.  The examiner is also asked to discuss the relevant medical evidence of record, to include prior VA examination reports; x-ray, MRI, and EMG findings; and the January 2016 independent medical opinion.  
  
A complete rationale must be provided for all opinions stated.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


